Citation Nr: 1515426	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), rated as 50 percent disabling from July 23, 2007 to May 23, 2008, as 70 percent disabling from May 24, 2008 to October 2, 2008, and as 50 percent disabling as of October 3, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active service from February 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2008, the RO denied a claim for service connection for PTSD.  That claim was later granted, in an October 2008 rating decision, and an initial 30 percent rating was assigned, with an effective date for service connection of July 23, 2007.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 30 percent.  In October 2013, the RO granted the claim, to the extent that the Veteran's evaluation was increased to 50 percent as of October 26, 2012.  In February 2014, the Board granted the claim, to the extent that it assigned a 50 percent evaluation for the period from July 23, 2007 to May 23, 2008, a 70 percent evaluation for the period from May 24, 2008 to October 2, 2008, and a 50 percent evaluation as of October 3, 2008.  

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In about October 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2014 decision, to the extent that higher evaluations were not assigned.  In October 2014, the Court issued an Order vacating the February 2014 Board decision, to the extent that higher evaluations were not assigned.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA treatment reports are dated in 2010, and are therefore about five years old; no relevant private reports are of record.  It therefore appears that there may be relevant VA treatment reports for the Veteran which have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, all VA treatment records since 2010 should be obtained, as well as the records of any private treatment identified by the Veteran.

In addition, the mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In this case, the Veteran's most recent VA examination was in October 2013, and the Joint Motion states that the Board's reliance on the October 2013 VA examination report was "problematic."  Accordingly, the Veteran should be scheduled for another psychiatric examination.  Id. 

The Veteran is advised that it is his responsibility to report for his examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant psychiatric symptoms after 2010, the records of which are not currently associated with the claims file.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

The Veteran himself is asked to submit such records himself in order to expedite his case and avoid additional delay.

2.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Following examination of the Veteran, the examiner should identify what psychiatric symptoms, if any, the Veteran currently manifests or has manifested in the recent past.  The examiner must conduct a detailed mental status examination and address his or her findings in the context of the Veteran's work history.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran that is consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  If it is not possible to assign a GAF score, the examiner is asked to so state. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for the determination, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




